Case 2:19-cv-14472-JEM Document 17 Entered on FLSD Docket 01/31/2020 Page 1 of 8



                               IN THE UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                       Case No.: 19-cv-14472-JEM

   DAN BONGINO

     Plaintiff,

   vs.

   THE DAILY BEAST COMPANY, LLC

    Defendant.
   ____________________________________/


          DEFENDANT THE DAILY BEAST COMPANY LLC’S MOTION TO STAY
             DISCOVERY AND INCORPORATED MEMORANDUM OF LAW

           Defendant The Daily Beast Company LLC (“The Daily Beast”) has filed a motion to

  dismiss this case in its entirety for failure to state a claim. The bases for the motion are

  straightforward – indeed, one of them, that Plaintiff Dan Bongino failed to comply with the

  mandatory pre-suit notice provision of Fla. Stat. § 770.01, is jurisdictional. The other, equally

  fundamental basis for dismissal is that the article at issue contains no defamatory statement of fact.

  Because the motion is clearly meritorious and disposes of this case, any discovery during its

  pendency would be pointless – and the burden of that discovery would punish The Daily Beast for

  exercising its First Amendment rights. For these reasons, the Court should stay discovery pending

  its ruling on the motion to dismiss.

                                     FACTUAL BACKGROUND

           This lawsuit arises out of an article published by The Daily Beast on December 10, 2018

  entitled Dan Bongino out at NRATV: BONGI-NO-MORE, which reported that “[t]he National Rifle

  Association’s media arm has dropped pro-Trump firebrand Dan Bongino from its lineup of

  conservative commentators.”



  4842-2133-2403v.2 0039893-000034
Case 2:19-cv-14472-JEM Document 17 Entered on FLSD Docket 01/31/2020 Page 2 of 8



           Plaintiff commenced this action on December 10, 2019. His Complaint alleges causes of

  action for defamation, commercial disparagement, and violation of the Florida Deceptive and

  Unfair Trade Practices Act (FDUPTA), Fla. Stat. § 501.204. See Dkt. 1 (“Compl.”).

           Concurrently with this motion, The Daily Beast has moved to dismiss the Complaint for

  failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6), and for an award of reasonable

  attorneys’ fees and costs pursuant to the Florida anti-SLAPP law, Fla. Stat. § 768.295.

                                              ARGUMENT

           “Federal district courts have wide discretion to limit the scope of discovery or control its

  timing to protect a party from annoyance, oppression, or undue burden or expense.” Solar Star

  Sys., LLC v. Bellsouth Telecomms., Inc., 2011 WL 1226119, at *1 (S.D. Fla. Mar. 30, 2011) (citing

  Fed. R. Civ. P. 26(c)). This wide discretion readily permits courts to stay discovery pending

  resolution of dispositive motions. See Moore v. Potter, 141 F. App’x 803, 808 (11th Cir. 2005)

  (affirming stay of discovery pending decision on motions to dismiss); Horsley v. Feldt, 304 F.3d

  1125, 1131 n.2 (11th Cir. 2002) (finding no abuse of discretion in staying discovery pending

  resolution of motion for judgment on the pleadings in defamation action); Scroggins v. Air Cargo,

  Inc., 534 F.2d 1124, 1133 (5th Cir. 1976) (“We have constantly emphasized the broad discretion

  which a district judge may properly exercise in discovery matters.... [W]e see no possible abuse

  of discretion in the order staying general discovery ....”).

           The Eleventh Circuit has encouraged district courts to resolve motions to dismiss before

  discovery begins:

           If the district court dismisses a nonmeritorious claim before discovery has begun,
           unnecessary costs to the litigants and to the court system can be avoided.... Allowing a case
           to proceed through the pretrial processes with an invalid claim that increases the costs of
           the case does nothing but waste the resources of the litigants in the action before the court,
           delay resolution of disputes between other litigants, squander scarce judicial resources, and
           damage the integrity and the public’s perception of the federal judicial system.

                                                     2
  4842-2133-2403v.2 0039893-000034
Case 2:19-cv-14472-JEM Document 17 Entered on FLSD Docket 01/31/2020 Page 3 of 8



  Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1368 (11th Cir. 1997). Other courts have

  similarly recognized that “[a] stay of discovery pending the determination of a dispositive motion

  ‘is an eminently logical means to prevent wasting the time and effort of all concerned, and to make

  the most efficient use of judicial resources.’” Chavous v. D.C. Fin. Responsibility & Mgmt.

  Assistance Auth., 201 F.R.D. 1, 2 (D.D.C. 2001) (citation omitted).

           For these reasons, “[f]acial challenges to the legal sufficiency of a claim or defense, such

  as a motion to dismiss based on failure to state a claim for relief, should ... be resolved before

  discovery begins.” Chudasama, 123 F.3d at 1366; accord World Holdings, LLC v. Fed. Rep. Ger.,

  701 F.3d 641, 655 (11th Cir. 2012) (“Because a facial challenge to the legal sufficiency of a claim

  raises only questions of law, ‘neither the parties not the court have any need for discovery before

  the court rules on the motion.’”) (quoting Chudasama, 123 F.3d at 1367). Stays of discovery in

  defamation actions are particularly important, because forcing defendants to incur unnecessary

  costs defending ultimately meritless suits can chill speech. As this Court noted in one defamation

  case:

           The Court’s review of the complaint and the motion to dismiss leaves it with the concern
           that Plaintiff’s defamation claim may be legally insufficient because the challenged
           statements may be expressions of opinion, and/or truthful and/or protected by the First
           Amendment. Absent a stay of discovery pending determination of these threshold legal
           issues, Defendants will be forced to expend considerable resources to respond to Plaintiff’s
           discovery requests. The Eleventh Circuit instructs that this is precisely when a stay of
           discovery is warranted.

  Borislow v. Canaccord Genuity Grp., Inc., 2014 WL 12580035, at *1 (S.D. Fla. June 24, 2014)

  (citing Chudasama, 123 F.3d at 1367-68); see also, e.g., Moldea v. New York Times Co., 137

  F.R.D. 1, 1-2 (D.D.C. 1990) (recognizing “the significant First Amendment issues raised in this

  case,” that the dispositive motion required the court to “determine [the issues] as a matter of law,”




                                                    3
  4842-2133-2403v.2 0039893-000034
Case 2:19-cv-14472-JEM Document 17 Entered on FLSD Docket 01/31/2020 Page 4 of 8



  and that staying discovery under Rule 26(c) was appropriate to “avoid the time and expense of

  responding to inquiries that will have no effect on the resolution of the forthcoming motion”).

           In deciding whether to stay discovery, courts thus take a “preliminary peek” at the motion

  to determine if it appears to be “clearly meritorious and truly case dispositive.” McCabe v. Foley,

  233 F.R.D. 683, 685 (M.D. Fla. 2006) (citation omitted). Courts also “must balance the harm

  produced by a delay in discovery against the possibility that the motion will be granted and entirely

  eliminate the need for such discovery.” Id. (citation omitted)

           The Court should stay discovery in this case pending resolution of the motion to dismiss.

  As set forth below, the motion is clearly meritorious and will dispose of the case; a brief stay of

  discovery will not prejudice or harm Plaintiff; and The Daily Beast, nonparties, the Court, and the

  interests protected by the First Amendment will be harmed by discovery. Balancing these

  considerations weighs heavily in favor of staying discovery.

           A.        The motion to dismiss will likely be dispositive of this case

           A “preliminary peek” at the motion to dismiss reveals that it is not a close call, and will

  dispose of the case. This Court need not even reach the merits of the case to dismiss it, because

  Plaintiff effectively concedes in the Complaint that he has failed to comply with Florida’s

  requirement that he give the defendant five business days’ notice before commencing a defamation

  suit – which is “a jurisdictional condition precedent to the right to maintain the action.” Davies v.

  Bossert, 449 So. 2d 418, 419 (Fla. 3d DCA 1984); see Fla. Stat. § 770.01; Canonico v. Callaway,

  26 So. 3d 53, 55-56 (Fla. 2d DCA 2010). This failure “requires dismissal of the complaint for

  failure to state a cause of action.” Mancini v. Personalized Air Conditioning & Heating, Inc., 702

  So. 2d 1376, 1377 (Fla. 4th DCA 1997) (emphasis added).

           As the motion to dismiss also points out, that is not the only reason why Plaintiff has failed

  to state a claim. His defamation claim is barred by the longstanding rule that it is not defamatory
                                                  4
  4842-2133-2403v.2 0039893-000034
Case 2:19-cv-14472-JEM Document 17 Entered on FLSD Docket 01/31/2020 Page 5 of 8



  to report that someone has been fired – and by the fact the Article does not even say he was fired

  in the first place. And Plaintiff’s ancillary claims fail both because they are duplicative of his

  failed defamation claim, and because Plaintiff cannot hope to establish the elements of a

  commercial disparagement or unfair trade practices claim on the facts alleged in his Complaint.

           B.        A brief stay of discovery will not prejudice or harm Plaintiff

           Having failed even to comply with the conditions precedent for bringing this lawsuit,

  Plaintiff can hardly claim to be prejudiced by a stay of discovery until the motion to dismiss is

  decided. It was Plaintiff who decided to file this lawsuit without giving proper notice, and if the

  motion to dismiss is granted, he has no need for discovery. Moreover, any claim that a short stay

  of discovery would prejudice Plaintiff is belied by his own decision to wait a full year after the

  Article was published to file this action. Having sat on his claims for a year, Plaintiff surely can

  wait a few months more for a chance at discovery.

           C.        Unnecessary discovery could prejudice The Daily Beast, nonparties, the
                     Court, and the First Amendment

           Balanced against any minimal harm to Plaintiff is the real and serious harm caused by

  permitting discovery where Plaintiff has clearly failed to state a cause of action.

           A stay would save the parties, non-parties, and the Court itself from wasting time and

  money on discovery that will become moot if and when the Court grants the motion to dismiss.

  Concerns about wasting time and money are particularly pressing in defamation cases against the

  media, like this one, because “there is a powerful interest in ensuring that free speech is not unduly

  burdened by the necessity of defending against expensive yet groundless litigation.” Michel v.

  NYP Holdings, Inc., 816 F.3d 686, 702 (11th Cir. 2016); see also Weyrich v. New Republic, Inc.,

  235 F.3d 617, 628 (D.C. Cir. 2001) (“[T]rial courts are understandably wary of allowing

  unnecessary discovery where First Amendment values might be threatened.”). Discovery at this

                                                     5
  4842-2133-2403v.2 0039893-000034
Case 2:19-cv-14472-JEM Document 17 Entered on FLSD Docket 01/31/2020 Page 6 of 8



  stage of the case would also be at odds with the purposes of Florida’s anti-SLAPP law, which was

  enacted in order to “shield[] individuals and entities from the often-crushing expense of lawsuits

  brought by powerful, moneyed plaintiffs for no other reason than to silence criticism and stifle

  dissent.” Lam v. Univision Commc’ns, Inc., 2019 WL 6830882, at *2 (Fla. Cir. Ct. Nov. 2, 2019).

  If this Court were to apply that statute only after The Daily Beast is forced to incur significant

  litigation expenses, a critical purpose of the law would be frustrated.

           Another factor weighing against premature discovery here is Plaintiff’s obvious animus

  towards The Daily Beast, and his use of this litigation as a platform to publicly disparage The

  Daily Beast and other members of the media who have criticized him and his political allies. On

  the day he filed this lawsuit, Plaintiff described it on his podcast as part of his “ongoing battle for

  a long time now with fake news media people that just report blatantly false things about me,” and

  issued a press release announcing that he was suing because “[t]he liberal activists inside of many

  media outlets have gotten away with character assassination for way too long.” Ex. 1 to this

  motion. Plaintiff’s Complaint strikes the same tone, describing The Daily Beast as “a digital

  assassin owned and controlled by Clinton-devotees,” Compl. ¶ 1 – a statement prominently quoted

  in the press release. In the absence of a stay of discovery, The Daily Beast might be forced to

  produce sensitive financial and editorial information to a man who sees The Daily Beast as his

  avowed enemy and believes he is fighting an “ongoing battle” against it – without his even stating

  a valid legal claim against it. A stay of discovery is necessary to avoid this prejudice.

                                            CONCLUSION

           For these reasons, the Court should enter an order staying discovery pending resolution of

  The Daily Beast’s motion to dismiss.




                                                    6
  4842-2133-2403v.2 0039893-000034
Case 2:19-cv-14472-JEM Document 17 Entered on FLSD Docket 01/31/2020 Page 7 of 8




  Date: January 31, 2020

                                     Respectfully submitted,

                                     /s/ Roy Black
                                     Roy Black
                                     Jared Lopez
                                     Black, Srebnick, Kornspan & Stumpf, P.A.
                                     201 So. Biscayne Boulevard
                                     Miami, Florida 33131
                                     rblack@royblack.com
                                     jlopez@royblack.com

                                     Katherine M. Bolger (pro hac vice)
                                     Adam Lazier (pro hac vice)
                                     Davis Wright Tremaine LLP
                                     1251 Avenue of the Americas, 21st Floor
                                     New York, New York 10020
                                     katebolger@dwt.com
                                     adamlazier@dwt.com

                                     Attorneys for Defendant




                                            7
  4842-2133-2403v.2 0039893-000034
Case 2:19-cv-14472-JEM Document 17 Entered on FLSD Docket 01/31/2020 Page 8 of 8



                                     CERTIFICATE OF CONFERRAL

            Defendant’s counsel has contacted Plaintiff’s counsel, who opposes the relief sought

  herein.

                                      CERTIFICATE OF SERVICE

            I hereby certify that on January 31, 2020, a true and correct copy of the foregoing was

  served via CM/ECF on all counsel of record.

                                                                 /s/ Jared Lopez
                                                                 Jared Lopez




                                                     8
  4842-2133-2403v.2 0039893-000034
